DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 11/04/2021 have been entered. Claims 1-13 are currently pending where claims 1-13 are pending with claims 12 and 13 being newly added. The proposed amendments are sufficient to overcome the 112(d) rejection set forth on 08/04/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0138357 (Kondo) in view of US 2009/0232684 (Hirata hereinafter) and further in view of US 2013/0071269 (Fujisaki hereinafter).
Regarding claim 2, Kondo teaches a fluid control device (Figure 4) that discloses a valve (Figure 4, Valve 12) including: a first main plate (21), a second main plate having one principal surface that opposes one principal surface of the first main plate (Plate 23), a side plate that connects the first main plate and the second main plate to each other (Side plate 22), a valve chamber surrounded by the first main plate, the second main plate, and the side plate (Valve chamber 40), the first main plate having a first aperture through which the valve chamber communicates with outside of the valve chamber (Aperture 41), the second main plate having a second aperture through which the valve chamber communicates with outside of the valve chamber (Aperture 43), and a valve diaphragm disposed inside the valve chamber (Diaphragm 24), the valve diaphragm being configured to switch between a state to communicate the first aperture and the second aperture with each other and a state to not communicate the first aperture and the second aperture with each other (¶ 53-55and Figures 5A-5B); and a pump (Pump 13) including: a vibration unit that has a piezoelectric device (Piezoelectric element 33) and a vibrating plate and is disposed so as to oppose the other principal surface of the second main plate (Plate 36), a pump chamber that is defined by the vibration unit and the second main plate (Chamber 45), the pump chamber communicating with the valve chamber through the second aperture (¶ 48 and 51).
Kando is silent with respect to the first main plate and the second main plate are made of the same material.
However, Hirata teaches a piezoelectric blower that discloses a first main plate and a second main plate are made of the same material (¶ 34 details that the equivalent first main plate and second main plate are made of the same material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material used to construct the first and second main In re Leshin, 125 USPQ 416. 
Kando, per Hirata, is silent with respect to a thickness of the first main plate is greater than a thickness of the second main plate in a direction normal to respective principal surfaces.
However, Fujisaki teaches a piezoelectric pump that discloses a thickness of the first main plate is greater than a thickness of the second main plate in a direction normal to respective principal surfaces (Figure 1 where first main plate is 51 and the second main plate is 11 per ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative sizing of the first main plate and second main plate of Kando with the teachings of Fujisaki since such a modification would have involved a mere change in the size of the component where a change is size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237. 
Regarding claim 6, Kondo’s modified teachings are described above in claim 2 where Kondo further discloses that the first main plate and the vibrating plate displace in opposite phase (Figures 5A to 5B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0138357 (Kondo) in view of US 2009/0232684 (Hirata) in view of US 2013/0071269 (Fujisaki) and further in view US 2015/0071797 (Takeuchi).
Regarding claim 7, Kondo’s modified teachings are described above in claim 2 but are silent with respect to an external housing to which the valve is fixed by using the first main plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the external casing of Takeuchi to Kondo’s pump to further protect the pump and valve sections from damage. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0150470 (Sano) in view of US 2017/0138357 (Kondo) in view of US 2009/0232684 (Hirata) and further in view of US 2013/0071269 (Fujisaki). 
Regarding claim 9, Sano teaches a blood pressure pump utilizing a piezoelectric pump (Figures 2 and 4 with ¶ 1).
Sano is silent with respect to using a piezoelectric pump according to claim 2.
However, Kondo, per Hirata and Fujisaki, teaches the piezoelectric pump of claim 2 (Please refer to the rejection of claim 2 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the piezoelectric pump of Sano with the piezoelectric pump of Kondo, Hirata, and Fujisaki to obtain the same function of providing a pressurized air flow to the cuff of Sano.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0138357 (Kondo) in view of US 2009/0232684 (Hirata hereinafter) and further in view of US 2013/0071269 (Fujisaki) and further in view of US 2015/0150474 (Sano). 
Regarding claim 13, Kondo’s modified teachings are described above in claim 6 but are silent with respect to an external housing to which the valve is fixed by using the first main plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piezoelectric pump of Kondo with the external housings of Sano to further protect the moving components of the piezoelectric pump. 

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 2 and the combination of Kondo, Hirata, and Fujisaki has been reviewed and found to not be persuasive. The combination of Konda and Hirata was used to disclose that the first and second plates of Kondo can be made of different materials. Hirata teaches a piezoelectric pump in a similar fashion as Kondo and therefore Hirata is seen to be analogous art. Kondo and Hirata both pump material using a piezoelectric actuator and therefore the teachings shown in Hirata can and are applied to the base reference of Kondo. Fujisaki in a similar fashion as Hirata teaches a piezoelectric pump that features two main plates that would be applicable to Kondo. Applicant further discloses that the plates of Hirata and Fujisaki would not be applicable to Kondo. However, when looking at the function of the Kondo reference and the Fujisaki and Hirata references the respective main plates do align. The plate on the piezoelectric element is found to be second main plate while the opposing plate enclosing the pumping chamber is found to be the first main plate. All three of these references using bending plates. In a further argument, Applicant discusses the sizing of the plates however, this is not found to be persuasive either. The modification to change the size of the main plates would be a change of size modification and Kondo in ¶ 65 details the affects the .  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-5, 8, 10, 11, and 12 are found to be allowable over the prior art. Applicant’s arguments regarding claim 1 are found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746